DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/1/2021.
Claims 2, 10-11, 18-20, and 22-23 are cancelled.
Claims 1, 3-9, 12-17, 21, and 24 are pending.
The Examiner withdraws the objection to the specification for minor informalities due to Applicant’s amendment filed 10/1/2021. 
The Applicant has overcome the rejection of claim 14 under 35 USC 112(b) as being indefinite by filing persuasive arguments in the reply filed 10/1/2021. 

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
First, the Applicant argues that Schwadchuck teaches a fundamentally different device than the instant invention (p. 10). Specifically, the Applicant argues that the instant application relates to a cup-like device that has an aerosol generator placed at the bottom to fill the cup so a user can sip the aerosol from the cup (p. 9) whereas Schwadchuck lacks any particular part or component that is partially enclosed for holding vapor (p. 10). 
The Examiner respectfully disagrees. First, claim 1 does not require a cup-like device with an aerosol generator placed at the bottom of the cup. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Shwadchuck discloses a vapor chamber (254; Fig. 2) or cooling chamber (380; Fig. 3) which at least partially encloses and holds vapors (para. 27-28). 

Second, the Applicant argues that when claim 1 is read as a whole, the receptacle must: (a) form a partially enclosed central space, (b) have the aerosol generator positioned inside, (c) receive air drawn through the aerosol generator, and (d) include an opening form which a user may inhale (p. 11). The Applicant argues there is no structure in Schwadchuck, either in the cited portions thereof or elsewhere, which meets the criteria of, for example, receiving air drawn through the aerosol generator because it includes the aerosol generator (p. 12).

    PNG
    media_image1.png
    791
    641
    media_image1.png
    Greyscale

The Examiner has noted the Applicant’s argument, but does not find it persuasive. The Examiner contends that Shwadchuck’s vaporizer includes all of the claimed limitations of the receptacle as argued by the Applicant. The instant specification describes that the receptacle 101 is formed from a lower part 120 housing the heater 145 and airflow generator 144 and is connected to an upper part 110 (see Fig. 1; p. 4, ll. 1-2 of the instant specification). 

In Shwadchuck’s other embodiment, the vaporizer 104 (i.e. a lower part) including the heating element and cooling means is connected to the vapor cooling chamber (i.e. an upper part) via the vapor delivery tube 140 (Fig. 3; para. 26). Therefore, the Examiner contends that the combination of the vaporizer and the vapor chamber/vapor cooling chamber is consistent with the instant specification’s description of a “receptacle.” 
Regarding the argument that no structure in Shwadchuck meets the criteria of receiving air drawn through the aerosol generator because it includes the aerosol generator, the cooling means 120 including the fan or air pump draws ambient air into the housing 102 through air intake 118 and into the vaporizing assembly 104 through vents 116 (para. 20). The air pump or fan necessarily creates a pressure differential through the vaporizing assembly (i.e. creates a pressure differential through at least a lower part of the receptacle). 
Therefore, Shwadchuck teaches “the aerosol generator is positioned inside the receptacle and comprises an airflow generator adapted to draw air through the aerosol generator.”

	 Third, the Applicant argues that construing the entire structure 100 of Shwadchuck as the receptacle of claim 1 is inconsistent with the later references within the Office Action to vapor chamber 254 or cooling chamber 380, which do receive generated vapor (p. 12).
The Examiner respectfully disagrees. The Examiner has not interpreted the entire vaporizer 100 as the receptacle. Rather, the examiner has interpreted the outer housing as the receptacle (see p. 3 of the Office Action dated 7/2/2021). To clarify the Examiner position, the outer housing includes the outer housing of the vaporizing assembly 104/204 (see annotated Fig. 3 below). Without such a housing (takes a cylindrical form in Figs. 1-3), generated vapor would freely move around the vaporizing device and interfere with electrical components such as the power source 106.

    PNG
    media_image2.png
    842
    500
    media_image2.png
    Greyscale

Annotated Fig. 3 to show the limits of the receptacle


	Fourth, the Applicant argues that the claimed airflow generator is used to replace conventional inhalation by the user (p. 3, ll. 3-22; p. 5, l. 25-p. 6, l. 8) whereas a user inhales from mouthpiece 134 creates a negative pressure in the vaporizing assembly and the cooling means is used only when the heating element exceeds a threshold temperature in Shwadchuck (p. 12-13). 
The Examiner does not find the Applicant’s argument persuasive. First, claim 1 recites “the receptacle comprises a first opening from which a user may inhale the aerosolized payload. This is whenever heating element 108 is turned on (para. 20), meaning the cooling means can be used to replace conventional inhalation. Shwadchuck’s cooling means is not limited to only turning on when the heating element exceeds a threshold temperature as argued by the Applicant (see para. 20 of Shwadchuck, teaching that turning on the cooling means whenever the heating element exceeds a predetermined threshold temperature is an alternate embodiment of operating the device). 
Furthermore, the limitation “user may inhale” is an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In other words, if the prior art is capable of performing the intended use, then it meets the claim.

Applicant’s arguments, see pages 13-14, filed 10/1/2021, with respect to the rejection(s) of claim(s) 4 under 35 USC 103 as being unpatentable over Shwadchuck in view of Nettenstrom have been fully considered and are persuasive. Specifically, the Applicant argues that Nicoventures Holding Limited and Nicoventures Trading Limited are owned by the same real party in interest, British American Tobacco, and therefore the inventors of both the instant applicant Nettenstrom are both under obligation of the same. Therefore, the exception under 102(b)(2)(C) applies. The rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bird et al. (US 2009/0013993). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 14, 16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shwadchuck (US 2018/0056015).
Regarding claim 1, Shwadchuck discloses a vaporizer (abstract) comprising:
a vaporizing assembly (104; see Fig.1; equivalent to an aerosol generator) for outputting air/vapor (Paragraph 13; equivalent to generating an aerosolized payload); and
a vaporizer (100; the outer housing is equivalent to a receptacle) including a combined vapor chamber (254; Fig. 2) or cooling chamber (380; Fig. 3; equivalent to a partially enclosed central space) for mixing of vapors (Paragraph 27-28; equivalent to holding at least a portion of the aerosolized payload),
wherein the vaporizing assembly is positioned inside the outer housing of the vaporizer (see Fig. 2-3; Paragraph 12) and comprises a cooling means (120) such as a fan or air pump (Paragraph 20; equivalent to an airflow generator) such that air may be drawn from outside the vaporizer into housing (Paragraph 20) and into the combined vapor chamber or cooling chamber (see arrows in Fig. 2 and 3); and
the combined vapor chamber or cooling chamber include a mouthpiece (134; equivalent to a first opening) activated by a user inhaling the air/vapor (Paragraph 19, 21).

Regarding claim 3, Shwadchuck discloses air intake (118; equivalent to one or more air vents) located at the bottom of the vaporizer housing (see Fig. 1-3) wherein air travels through the intake into vents (116; Paragraph 20; equivalent to one or more intake vents of the aerosol generator).

Regarding claim 8, Shwadchuck discloses a second heating element (130) and e-juice chamber (132).

Regarding claim 14, Shwadchuck discloses a first heating element control unit (114) that activates the first heating element (108) by a user inhaling from the mouthpiece (Paragraph 19) and using a trigger (136) to activate a coil (130; Paragraph 23). Therefore, the control unit may activate the first heating element without a corresponding activation of the coil. 

Regarding claim 16, Shwadchuck discloses the vaporizer is handheld (Paragraph 31). 


Regarding claim 21, Shwadchuck discloses a method of vaporizing volatiles (see claim 7) comprising:
drawing ambient air via cooling means (120; equivalent to generating airflow using an airflow generator) such as a fan or air pump (Paragraph 20);
heating plant matter (PM) by turning on a first heating element (108) to form vapors (paragraph 27) and vaporizing e-juice by heating up coil (130) (Paragraph 27; equivalent to generating an airborne payload), wherein the air flows into the vaporizing assembly (Paragraph 20) to output a mixture of air and vapor (paragraph 13, 28; interpreted as a mixing with airflow to form an aerosolized payload);
providing a combined vapor chamber (254; Fig. 2) or cooling chamber (380; Fig. 3; equivalent to a partially enclosed central space) for mixing of vapors (Paragraph 27-28; equivalent to holding at least a portion of the aerosolized payload) inside a vaporizer (100; the outer housing is equivalent to a receptacle); and
wherein drawing ambient air and heating plant matter and e-juice occurs within the housing of the vaporizer (see Fig. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claim 1 above, and further in view of Bird et al. (US 2009/0013993).
Regarding claim 4, Shwadchuck discloses the vaporizer as discussed above with respect to claim 1 including the mouthpiece (134).
However, Shwadchuck is silent as to the first opening comprises a lip that curves downward toward the partially enclosed central space.
Bird teaches an inhalation device (title) comprising a mouth piece assembly (60; Fig. 2) comprising an open ended tubular stem (74; interpreted as a first opening) including a lip sealing ridge (76), a crest (78), a trough (79), and a bite block (80) (collectively interpreted as a downward curving lip; see Fig. 2 below; para. 98-99). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece of Shwadchuck to include the lip sealing ridge, crest, trough, and bite block of Bird because (a) such a configuration creates a seal between the mouthpiece and a user’s lips to ensure that no air or very little air escapes between the lips when inhaling (Bird; para. 98) and (b) such modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).


    PNG
    media_image3.png
    800
    466
    media_image3.png
    Greyscale

	

Claims 5, 7, 15, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claims 1 and 21 above and further in view of Bretillot et al. (US 2014/0291414).
Regarding claims 5 and 24, Shwadchuck discloses the vaporizer as discussed above with respect to claims 1 and 21, wherein the mouthpiece (134) appears to be integral to the device (see Fig. 2-3).
However, Shwadchuck is silent as to a first opening comprising a straw and a top valve through which a user may inhale the aerosolized payload through the straw.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mouthpiece of Shwadchuck for the straw and primary member of Bretillot and applying the known method of inhaling through the straw as in Bretillot because the configuration addresses the problem of convection causing the aerosol cloud to disperse, settle, or be difficult to consume when transported (Bretillot; Paragraph 66), the side outlets provides a stronger taste experience by reducing the likelihood of particles extending towards the back of the throat due by striking mouth surfaces (Bretillot; Paragraph 69). 
Regarding claim 7, modified Shwadchuck discloses the straw including the two side outlets (264; equivalent to airflow restrictor). 
Regarding claim 15, modified Shwadchuck discloses the cover and straw (Bretillot; 250, 258; interpreted as a first upper part) and the outer housing of the vaporizer assembly (see Fig. 1; interpreted as a re-attachable second lower part).
Regarding claim 17, modified Shwadchuck discloses two side outlets (Bretillot; 264; equivalent to a plurality of openings through which the generated aerosolized payload may be inhaled). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) in view of Bretillot et al. (US 2014/0291414) as applied to claim 5 above, and further in view of Buchberger (US 2013/0074857).
Regarding claim 6, modified Shwadchuck discloses the vaporizer as discussed above with respect to claim 5.

	Buchberger teaches an inhaler (abstract) comprising a mouthpiece, wherein channel was of the mouthpiece conducting the inhalable medium is coating with a flavoring material (paragraph 21). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adding a flavoring material coating as in Buchberger to the straw of modified Shwadchuck in order to further enrich the inhalable medium with flavorings (Buchberger; Paragraph 21). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claim 1 above and further in view of Verleur (US 2015/0305409).
Regarding claim 9, Shwadchuck discloses the vaporizer as discussed above with respect to claim 1, and further comprising one or more rechargeable batteries (106; Paragraph 12) which power the heating element (Paragraph 18). 
However, Shwadchuck is silent as to a base arranged to support the receptacle, wherein the base comprises a power source arranged in operation to electrically couple to the aerosol generator while the base is supporting the receptacle.
Verleur teaches an electronic cigarette or vaporizer (abstract) comprising a battery charger (400A; Fig. 9; equivalent to a base) having charging contacts (402) attached or connected to charging contacts (160) provided on the outer shell (106) (Paragraph 57; equivalent to supporting a receptacle), and a plug (410) for connecting the charger to a power source (Paragraph 53; equivalent to a power source) wherein the charger may include an overvoltage and overcurrent protection in order to prevent over charging of the battery (Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the battery charger including an overvoltage and overcurrent protection as in Verleur to the system of Shwadchuck because (a) Shwadchuck suggests recharging the battery (Paragraph 12), and (b) Verleur’s charger is beneficial because it prevents overcharging of the battery thereby assuring long battery life and reducing the likelihood of overheating (Verleur; Paragraph 57). 
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claim 1 above and further in view of Bowen (US 2017/0259170).
Regarding claim 12-13, Shwadchuck discloses the vaporizer as discussed above with respect to claim 1 including a first heating element control unit (114) for activating the first heating element (Paragraph 27).
However, Shwadchuck is silent as to wherein the control unit activates the aerosol generator in one or more circumstances selected from the group consisting of a predetermined period of time elapsing, the receptacle being picked up, and the receptacle being put down; and a sensor for detecting whether or not the receptacle has been picked up.
Bowen teaches a vaporization device (abstract) wherein the device includes a sensor based standby state such that after lack of movement or placement in a charging cradle the controller may convert to a sleep mode (Paragraph 88), the device may be awoken from the sleep mode by movement indicating the user has picked up the device, or removal from the charging cradle (Paragraph 88), the device including one or more sensors, such as a motion sensor or accelerometer to detect various orientations and/or movements that a user may impart on the device (Paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a motion sensor as in Bowen to the vaporizer of Shwadchuck and modify the vaporizer of Shwadchuck such that the control unit puts the vaporizer in a sleep mode or awakes the vaporizer from sleep mode based on picking up the vaporizer as in Bowen in order to conserve battery power (Bowen; Paragraph 88). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borque (US 2016/0331913) teaches an apparatus for producing herbal vapor comprising a housing 112 including an air pump 132 and a heater 130 and a housing 152 including a mouthpiece 156 which stores vapor in the internal volume of the canister 150 (para. 47). 
Jorgensen (US 2011/0049266) teaches an aromatic nebulizing diffuser (abstract) comprising an upper housing 90, a lower housing 50 including an electric fan 20. Jorgenson’s diffuser in in the form of a cup (see Fig. 4). 






















Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712